Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 17/049,758 filed 10/22/2020. This application is 371 of PCT/KR2019/004807, filed on 04/22/2019, which claims priority of Korean Patent Application No. 10-2018-0047453, filed 04/24/2018.
Claims Amendment
The claims of the application have been amended and the status of the claims stand as follows 
Original 			1-7, 9-10
Currently amended 		8
Claims 1-10 are currently pending in this application. All the claims are under consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean Patent Application No. 10-2018-0047453, filed 04/24/2018. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021; 02/10/2021 and 12/27/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. Duly initialed copies are attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 10/12/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the separators" in line 6.  Claim 1 recite “a separator interposed between the first electrode plate and each of the plurality of second electrode plates”. Thus, the claim recites a single separator and not plural separators. Therefore, there is insufficient antecedent basis for the limitation “the separators” in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. PG Publication 2013/0143088) 
Regarding Claim 1 Cho discloses an electrode assembly 70 (Cho Fig. 4, paragraph 0017) comprising first unit electrodes 40 and a second electrode sheet 60 (Cho Fig. 4, paragraph 0068), the first unit electrodes are considered equivalent to the plurality of second electrode plate; and the second electrode plate is considered equivalent to the first electrode plate. Cho discloses electrode tabs 40a are attached to the first unit electrodes 40 (Cho Fig. 4, paragraph 0070) and to the second electrode sheet 60 is attached electrode lead 62 (Cho Fig. 4, paragraph 0069). Cho discloses a separator 50 is interposed between the first unit electrodes 40 and the second electrode sheet 60 (Cho Fig. 4, paragraph 0068). Cho discloses the first unit electrodes 40, the separator 50 and the second electrode sheet 60 are wound while being stacked (Cho Fig. 4, paragraph 0016, 0018, 0060). Cho discloses the first unit electrodes 40 may be alternately arranged with respect to the second electrode sheet so that electrode tabs 40a are located at the same region in a wound state (Cho paragraph 0038) equivalent to the tabs being formed to be symmetrical with respect to a winding center. 


    PNG
    media_image1.png
    680
    865
    media_image1.png
    Greyscale

Cho Fig. 4
Regarding Claim 4 and 5 Cho discloses at least two separators a first separator sheet and a second separator sheet wherein the first unit electrodes and the second electrode sheet, between which a first separator sheet is disposed, are placed on a second separator sheet, the first unit electrodes, the second electrode sheet, the first separator sheet and the second separator sheet are sequentially wound by a width of each of the first unit electrodes in a longitudinal direction (a lengthwise direction) of the separator sheets.(Cho paragraph 0022), equivalent to the separator is provided in plurality to be wound so as to cover the plurality of second electrode plates. And the separators are folded to cover the first unit electrodes and separate the first unit electrodes from the second electrode sheet (Cho paragraph 0022) as recited in claim 5.  
Regarding Claim 7 Cho discloses the first unit electrodes 40, equivalent to the plurality of second electrode plates, are alternately arranged with respect to the second electrode sheet 60 so that first electrode tabs 40a are located at the same region in a wound state (Cho paragraph 0070); which also means the first unit electrodes 40 are wound to be in the same region in a wound state (Cho paragraph 0070), equivalent to being symmetrical to each other with reference to the second electrode sheet 60. 
Regarding Claim 8 Cho discloses an electrochemical cell comprising the disclosed electrode assembly (Cho Claim 15), and the electrochemical cell is a secondary battery (Cho Claim 16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. PG Publication 2013/0143088) in view of Jeong (U.S. PG Publication 2015/0287966) 

The discussion of Cho as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 2 Cho discloses a second electrode sheet 60 (Cho Fig. 4, paragraph 0068) and to a second electrode lead 62 is attached to the second electrode sheet 60 (Cho Fig. 4, paragraph 0069), the second electrode lead 62 is equivalent to the claimed first electrode tab. Cho teaches that the first unit electrodes 40 and the second electrode sheet 60 are wound (Cho paragraph 0016). Cho, however, is silent about the electrode lead 62 of the second electrode sheet 60, i.e. the electrode tab, is located at the winding center of the electrode assembly. Jeong discloses an electrode assembly including a first electrode plate to which a first electrode tab is attached, a second electrode plate placed on the first electrode plate, a second electrode tab being attached to the second electrode plate, and a separator interposed between the first electrode and the second electrode (Jeong paragraph 0009), and the electrode assembly is sequentially stacked and then wound (Jeong paragraph 0010). In one embodiment Jeong discloses the first electrode tab 36a is located at the winding center (Jeong Fig. 5). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode assembly of Cho by the teaching of Jeong and located the first electrode tab in the winding center as disclosed by Jeong (Jeong Fig. 5) for ease of fabrication as putting it in the flat portion in the center of the wound electrode rather than close to the curved portions helps maintain its flat shape. This configuration is also common in the art. According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

    PNG
    media_image2.png
    383
    720
    media_image2.png
    Greyscale

Jeon Fig. 5 (partially reproduced)

Regarding Claim 3 Cho discloses a separator 50 is interposed between the first unit electrodes 40 and the second electrode sheet 60 (Cho Fig. 4, paragraph 0068). Cho discloses the first unit electrodes 40, the separator 50 and the second electrode sheet 60 are wound while being stacked (Cho Fig. 4, paragraph 0016, 0018, 0060). Cho is silent about the first unit electrodes 40 are located on a first surface and second surface of the second electrode sheet that is equivalent to the first electrode plate. Jeon discloses an electrode assembly wherein a first electrode plate, a separator and a second electrode plate are sequentially stacked and then wound (Jeon paragraph 0010, 0048). Jeon teaches such cells are high-capacity batteries (Jeong paragraph 0005). In one embodiment the positive electrode plate 11 is arranged on a first surface of the negative electrode 12 and on a second surface of the negative electrode 12 with separator 13 interposed in between them (Jeong Fig. 4A, 4B, paragraph 0077). Therefore, it would have been obvious to have modified the electrode assembly of Cho by the teaching of Jeong and placed the first unit electrodes 40, equivalent to the second electrode plate, on a first surface and a second surface of the second electrode sheet 60, equivalent to the first electrode plate, since such a configuration provides high capacity batteries as taught by Jeong (Jeong paragraph 0005), and is known in wound electrode assemblies as disclosed by Jeong. According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 6 Cho is silent about the electrode tabs are located in a straight line on a cross-section that is perpendicular to a winding axis of the electrode assembly.  Jeong discloses the positive electrode tab 36 and the negative electrode tab 37 are formed at different positions on the wide surface of the electrode assembly (Jeong paragraph 0079) and in one embodiment are located in a straight line on a cross-section that is perpendicular to a winding axis (See Jeong Fig. 5 reproduced below). Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to have modified the electrode assembly of Cho and made the electrode tabs located on a straight line on a cross-section that is perpendicular to a winding axis, thus locating them symmetrical with respect to the winding axis for ease of fabrication. According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
 
    PNG
    media_image3.png
    380
    915
    media_image3.png
    Greyscale
 
Jeon Fig. 5 (partially reproduced)

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. PG Publication 2013/0143088) in view of Jeong (U.S. PG Publication 2015/0287966) and Lee (U.S. PG Publication 2009/0130548)

Regarding Claim 9 Cho discloses an electrode assembly 70 (Cho Fig. 4, paragraph 0017) comprising first unit electrodes 40 and a second electrode sheet 60 (Cho Fig. 4, paragraph 0068) the first unit electrodes equivalent to the plurality of second electrode plate; and the second electrode plate is equivalent to the first electrode plate. Cho discloses to the first unit electrodes 40 electrode tabs 40a are attached (Cho Fig. 4, paragraph 0070), and to the second electrode sheet 60 is attached electrode lead 62 (Cho Fig. 4, paragraph 0069). Cho discloses a separator 50 is interposed between the first unit electrodes 40 and the second electrode sheet (Cho Fig. 4, paragraph 0068), and the first unit electrodes 40, the separator 50 and the second electrode sheet 60 are wound while being stacked (Cho Fig. 4, paragraph 0016, 0018, 0060).  Cho is silent about the first unit electrodes 40 are located on a first surface and second surface of the second electrode sheet (i.e. equivalent to the first electrode plate). Jeon discloses an electrode assembly wherein a first electrode plate, a separator and a second electrode plate are sequentially stacked and then wound (Jeon paragraph 0010, 0048). Jeon teaches such cells are high-capacity batteries (Jeong paragraph 0005). In one embodiment the positive electrode plate 11 is arranged on a first surface of the negative electrode 12 and on a second surface of the negative electrode 12 with separator 13 interposed in between them (Jeong Fig. 4A, 4B, paragraph 0077). Therefore, it would have been obvious to have modified the electrode assembly of Cho by the teaching of Jeong and placed the first unit electrodes 40, equivalent to the second electrode plate on a first surface and a second surface of the second electrode sheet 60, equivalent to the first electrode plate, since such a configuration provides high capacity batteries (Jeong paragraph 0005) and is known in wound electrode assemblies as disclosed by Jeong. According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Cho also discloses a method of preparing the electrode assembly with the above-stated construction. Cho, however, is silent about the winding of the electrodes and the separators is performed by a mandrel by a method of coupling a mandrel to the first electrode plate, locating a plurality of second electrodes on a first surface and second surface of first electrode, and allowing the mandrel to rotate so as to perform winding. Lee discloses wound electrode assembly (Lee paragraph 0026), wherein the winding is accomplished by a mandrel (Lee paragraph 0059), and the first electrode tab 34 is located on the center of the electrode winding (Lee Fig. 4, paragraph 0063), and is therefore. located on the mandrel during the winding. The mandrel is allowed to rotate so as to perform the winding (Lee Fig. 3).        
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have used a mandrel for facilitating the winding of the electrode assembly of Cho as taught by Lee (Lee Fig. 3 paragraph 0059). According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 10 Cho discloses a method that provides at least two separators, a first separator sheet and a second separator sheet wherein the first unit electrodes and the second electrode sheet, between which a first separator sheet is disposed, are placed on a second separator sheet, the first unit electrodes, the second electrode sheet, the first separator sheet and the second separator sheet are sequentially wound by a width of each of the first unit electrodes in a longitudinal direction (a lengthwise direction) of the separator sheets.(Cho paragraph 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722